FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                      April 19, 2017

                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
KENNETH J. HUCKFELDT,

             Petitioner - Appellant,
v.                                                    No. 16-8131
                                             (D.C. No. 2:16-CV-00131-NDF)
STATE OF WYOMING,                                       (D. Wyo.)
             Respondent - Appellee.



     ORDER DENYING A CERTIFICATE OF APPEALABILITY AND
                  DISMISSING THE APPEAL


Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.



      Mr. Kenneth Huckfeldt was convicted in state court on charges of

first-degree sexual assault and first-degree sexual abuse of a minor. After

unsuccessfully appealing in state court, Mr. Huckfeldt sought a writ of

habeas corpus in federal district court. The district court denied relief, and

Mr. Huckfeldt wants to appeal, and to obtain an evidentiary hearing.

      To appeal, Mr. Huckfeldt needs a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A) (2012). For the certificate, Mr. Huckfeldt must

make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2012). This showing exists only if reasonable jurists
could characterize the district court's rulings as debatable or wrong. Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

      Mr. Huckfeldt argues that the federal district court should not have

rejected his claims involving ineffective assistance of counsel, conflict of

interest, abuse of discretion, judicial bias, and prosecutorial misconduct.

The state appellate court rejected these claims on the merits. Thus, Mr.

Huckfeldt had to show that the state appellate court’s decision was

contrary to, or an unreasonable application of, clearly established federal

law. 28 U.S.C. § 2254(d)(1) (2012).

      The federal district court denied habeas relief, thoroughly explaining

the absence of a conflict with, or unreasonable application of, clearly

established federal law. We agree with that explanation and do not believe

that any reasonable jurist could regard the habeas claims as reasonably

debatable. As a result, we decline to issue a certificate of appealability and

dismiss the appeal.

      We also decline the request for an evidentiary hearing because the

record shows the clear unavailability of habeas relief on any of the claims.

See Anderson v. Att’y Gen. of Kan., 425 F.3d 853, 859 (10th Cir. 2005)




                                      2
(“[A]n evidentiary hearing is unnecessary if the claim can be resolved on

the record.”).


                                  Entered for the Court



                                  Robert E. Bacharach
                                  Circuit Judge




                                     3